Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-6-2007

Chambers v. Williamson
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1073




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Chambers v. Williamson" (2007). 2007 Decisions. Paper 994.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/994


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
ALD-221                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 07-1073
                                   ________________

                                GEORGE CHAMBERS,
                                        Appellant

                                             v.

                           WARDEN TROY WILLIAMSON
                                USP-Lewisburg

                      ____________________________________

                    On Appeal From the United States District Court
                        For the Middle District of Pennsylvania
                               (D.C. Civ. No. 06-cv-02382)
                     District Judge: Honorable Richard P. Conaboy
                    _______________________________________

 Submitted For Possible Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                  May 10, 2007

     Before:   SLOVITER, CHAGARES AND GREENBERG, CIRCUIT JUDGES

                                (Filed June 6, 2007 )
                              _______________________

                                      OPINION
                              _______________________

PER CURIAM

      George Chambers, a prisoner at U.S.P. Lewisburg, appeals from the District

Court’s order dismissing the habeas corpus petition he filed pursuant to 28 U.S.C. § 2241.

Because the appeal presents no substantial question, we will summarily affirm the
judgment of the District Court.

       In 1994 a jury found Chambers guilty of various crimes related to the distribution

of cocaine base, for which he is serving a life sentence. After Fourth Circuit Court of

Appeals affirmed, Chambers filed a motion pursuant to 28 U.S.C. § 2255, which the

District Court dismissed as untimely and meritless. The Fourth Circuit Court of Appeals

denied Chambers’ request for a certificate of appealability.

       Chambers next sought relief via 28 U.S.C. § 2241, arguing that his conviction and

sentence should be vacated pursuant to Apprendi v. New Jersey, 530 U.S. 466 (2000).

The District Court dismissed the petition without prejudice to Chambers’ seeking

authorization from this Court to file a second § 2255 motion. We affirmed in a non-

precedential opinion. Chambers v. Romine, 41 Fed. Appx. 525 (3d Cir. 2002). Chambers

then filed two more § 2255 motions, which were dismissed as unauthorized. After

affirming each dismissal, the Fourth Circuit Court of Appeals denied Chambers’

subsequent applications for authorization to file a second § 2255 motion.

       Undeterred, Chambers filed another § 2241 petition, again challenging his

conviction and sentence under Apprendi and its progeny. The District Court dismissed

the petition pursuant to 28 U.S.C. § 2244(a) because Chambers had raised essentially the

same issues in his previous § 2241 petition. This appeal followed.

       The District Court properly dismissed Chambers’ petition. Even if Chambers had

not already raised essentially the same claims in his previous § 2241 petition, he still



                                              2
cannot present them via § 2241. Rather, his claims fall squarely within § 2255. The mere

fact that he is barred by AEDPA’s procedural rules from filing another § 2255 motion

does not render § 2255 “inadequate or ineffective,” thereby allowing him to proceed

under § 2241. As we have already explained this to Chambers in detail, we will not

repeat ourselves here. See Chambers, 41 Fed. Appx. 525 at 526-527.




                                           3